Citation Nr: 1108946	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-18 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to an earlier effective date prior to September 18, 2000, for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to August 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  That decision granted entitlement to TDIU effective from September 18, 2000.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Board remanded the case in February 2009 to schedule the Veteran for a video conference hearing before the Board at the RO in Louisville, Kentucky.  However, the Veteran submitted a statement later that month indicating that he no longer wanted such a hearing.

The Board also remanded the case in April 2009 noting that a decision should not be rendered in the case until the appeal period for the June 2008 rating decision had expired.  It was also determined that the RO should refer the Veteran's claim for entitlement to an earlier effective date for the grant of TDIU to the Director of Compensation and Pension Service, for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  The Board later remanded the case again June 2010 to ensure compliance with the prior remand.  The case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran did not meet the percentage requirements under 38 C.F.R. § 4.16(a) for TDIU until September 18, 2000, and there is no evidence that he was unemployable due to his service-connected disabilities prior to September 18, 2000.

CONCLUSION OF LAW

The requirements for an earlier effective date prior to September 18, 2000, for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Nevertheless, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for the grant of TDIU in a December 2003 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue. See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date for the grant of TDIU.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  His records from the Social Security Administration (SSA) have also been obtained and associated with the claims file.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a statement of the case (SOC) and supplemental statements of the case (SSOC), which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A claim for TDIU is an application for increased compensation within the meaning of the statute because the claimant is attempting to show that his service-connected disability has worsened. Wood v. Derwinski, 1Vet. App., 267, 269 (1991).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an earlier effective date prior to September 18, 2000, for the grant of TDIU.  While the Veteran has alleged that he is entitled to an earlier effective date for his grant of TDIU, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.

The Veteran did submit a VA Form 9, Appeal to the Board of Veterans' Appeals, in November 1995 in connection with a claim for an increased evaluation for his service-connected left knee disabilities.  In that form, he stated that it was very difficult to keep a job with unstable knees.  He also submitted a letter in June 1997 in which he indicated that his knees had made it difficult for him to find a job because of insurance reasons.  Similarly, he provided a statement in November 1997 indicating that he was informed by his doctor that he needed additional surgery and that it was uncertain when or if he would be able to go back to work.  The Veteran later submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in January 1998.   However, a February 1999 rating decision denied the claim for TDIU as well as entitlement to an increased evaluation for a status post right high tibial osteotomy and for a left knee injury.  That decision also denied entitlement to special monthly compensation based on a 100 percent temporary evaluation for his service-connected right knee disability.  The Veteran was notified of that decision and of his appellate rights.  

The Veteran did submit a statement to the RO on March 6, 1999, in which he indicated that he would like to appeal the decision on his claim for a temporary 100 percent disability evaluation because he was unable to work.  However, he did not indicate that he wanted to appeal the denial of entitlement to TDIU.  Instead, he appeared to limit his disagreement to the issue of entitlement to a temporary total evaluation.  The Board notes that special wording is not required; however, the March 1999 statement did not use terms that can be reasonably construed as disagreement with the denial of TDIU in the February 1999 rating decision. See 38 C.F.R. § 20.201.

The Board recognizes that the statutory duty to assist means that VA must liberally read all documents submitted to include all issues presented. See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  However, while the Board must interpret an appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant. Brannon v. West, 12 Vet. App. 32 (1998).  In this case, the Veteran's March 1999 statement may not be even broadly construed as a notice of disagreement with the denial of entitlement to TDIU.  He specifically stated that he was appealing the denial of a temporary total evaluation, and there was no mention of TDIU.

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The fact that the Veteran was previously denied entitlement to TDIU does not entitle him to an earlier effective date with regard to his present claim.  Previous determinations are final and binding in the absence of clear and unmistakable error (CUE).  The Board notes that the Veteran has not claimed CUE in the February 1999 rating decision.  As such, the February 1999 rating decision is final.

The Veteran later submitted another VA Form 21-8940 on May 10, 2001, yet he was assigned an effective date of September 18, 2000.   However, even assuming for the sake of argument that the Veteran's March 1999 statement could be liberally construed as a notice of disagreement with the February 1999 rating decision or as a new claim for entitlement to TDIU, the Board finds that the Veteran would still not be entitled to an earlier effective date.

As previously noted, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date.  Otherwise, the effective date will be the date of receipt of claim.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Prior to September 18, 2000, the Veteran was assigned a 30 percent disability evaluation for his status post right high tibial osteotomy effective from November 1, 1998, and a 20 percent evaluation for his postoperative left knee injury with instability status post high tibial osteotomy effective from May 2, 1991.  His combined evaluation was 20 percent as of May 2, 1991, and 50 percent from November 1, 1998.  Thus, he did not have one service-connected disability rated as 60 percent disabling prior to September 18, 2000.  Nor did he have at least one service-connected disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  In fact, the Veteran did not meet the schedular requirements for TDIU until a December 2003 rating decision granted a 40 percent disability evaluation for the Veteran's status post high tibial osteotomy and a 30 percent disability evaluation for his postoperative left knee injury with instability status post high tibial osteotomy.  Both evaluations were assigned as of September 18, 2000.  Therefore, the Veteran did not meet the objective criteria for the award of TDIU until September 18, 2000.

Having failed to meet the objective criteria of 38 C.F.R. § 4.16(a), prior to September 18, 2000, it then becomes necessary to consider the Veteran's claim for a TDIU rating under the subjective criteria of 38 C.F.R. § 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service- connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet App. at 363.

In this case, the evidence of record does not establish that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to September 18, 2000.  In this regard, the Board notes that the Veteran had indicated that he last worked full-time in August 1993.  

Records from the Social Security Administration (SSA) also indicate that he became disabled in July 1996.  However, the Board notes that the criteria utilized by VA and the SSA in determining entitlement to disability benefits are not same, and a determination by SSA is not binding upon VA. See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  SSA is not limited in its review of matters concerning unemployability to consideration of only service-connected disabilities, and the law requires VA to make an independent analysis and determination.  VA is not able to consider all the disabilities from which the Veteran suffers in determining unemployability. See 38 C.F.R. § 4.16(a).  In this case, the Board notes that the SSA decision contemplated the effect of several disorders, including nonservice-connected disorders, such as posttraumatic stress disorder (PTSD) and intermittent explosive disorder, in rendering its determination.  As such, the evidence of record does not show the Veteran to be unemployable due solely to his service-connected disability.

Moreover, the Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director of the Compensation and Pension Service.  When the Board finds that a case is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director of the Compensation and Pension Service, but the Board may not grant a total rating in the first instance. See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

In this case, the Board did determine that the Veteran's claim for entitlement to an earlier effective date for the grant of TDIU should be referred to the Director of Compensation and Pension Service for consideration pursuant to 38 C.F.R. § 4.16(b), and remanded the case for such action.  However, in a September 2010 response, the Director stated that the evidence did not establish entitlement to an extraschedular total disability evaluation based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(b) prior to September 18, 2000.  He indicated that the evidence does not establish that the Veteran is unemployed and unemployable due to service-connected disabilities alone.  It was specifically noted that he also had nonservice-connected disabilities that had affected his employability.

In summary, the Veteran did not meet the schedular requirements for entitlement to TDIU until September 18, 2000, and the evidence does not show that he was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to that time.  Indeed, the case was referred to the Director for extraschedular consideration, but it was determined that he was not entitled to TDIU pursuant to 38 C.F.R. § 4.16(b) prior to September 18, 2000.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an effective date prior to September 18, 2000, for the grant of TDIU.


ORDER

Entitlement to an earlier effective date prior to September 18, 2000, for the grant of TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


